Exhibit 10.2
BB&T EQUIPMENT FINANCE CORPORATION
 
MASTER LEASE GUARANTY
     THIS MASTER LEASE GUARANTY (this “Guaranty”) is executed and delivered by
POWERSECURE INTERNATIONAL, INC. (“Guarantor”) in favor of BB&T EQUIPMENT FINANCE
CORPORATION, its successors and assigns (“Lessor”), in connection with that
certain Master Lease Agreement dated as of November 25, 2009, together with all
Equipment Schedules executed or to be executed pursuant thereto (the “Lease”),
by and between Lessor and PowerSecure, Inc., its successors and permitted
assigns (“Lessee”).
     In order to induce Lessor to enter into the Lease (execution and delivery
hereof being a condition precedent to Lessor’s obligations under the Lease), and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Guarantor hereby UNCONDITIONALLY GUARANTEES (a) to pay
Lessor in lawful money of the United States all Rents and other sums reserved in
the Lease Documents (as such term is defined in the Lease), or any substitutions
therefor, in the amounts, at the times and in the manner set forth in the Lease
Documents; and (b) to perform, at the time and in the manner set forth in the
Lease Documents, all of the terms, covenants and conditions therein required to
be kept, observed or performed by Lessee (collectively, the “Obligations”).
     1. This Guaranty is a continuing one and shall terminate only upon full
payment of all rents and all other sums due under the Lease Documents and the
performance of all of the terms, covenants and conditions therein required to be
kept, observed or performed by Lessee, including such payment and performance
under all schedules made a part of said Lease Documents, whether to be performed
before or after the last rent payment has been made under the Lease Documents.
Guarantor expressly waives the right to revoke or terminate this Guaranty,
including any statutory right of revocation under the laws of any state. This
Guaranty is a guaranty of prompt payment and performance (and not merely a
guaranty of collection).
     2. Guarantor authorizes Lessor, with Lessee’s consent where required,
without notice or demand, and without affecting its liability hereunder, from
time to time to: (a) change the amount, time or manner of payment of rent or
other sums reserved in the Lease Documents; (b) change any of the terms,
covenants, conditions or provisions of the Lease Documents; (c) amend, modify,
change or supplement the Lease Documents; (d) consent to Lessee’s assignment of
the Lease Documents or to the sublease of all, or any portion, of the equipment
covered by the Lease Documents; (e) receive and hold security for the payment of
this Guaranty or the performance of the Lease Documents, and exchange, enforce,
waive and release any such security; and (f) apply such security and direct the
order or manner of sale thereof as Lessor in its discretion may determine.
     3. Guarantor waives any right to require Lessor to: (a) proceed against
Lessee, any other guarantor or any other person directly or contingently liable
for the payment of any of the Obligations; (b) proceed against or exhaust any
security held from Lessee, any other guarantor or any other person directly or
contingently liable for the payment of any of the Obligations; (c) pursue any
other remedy in Lessor’s power whatsoever; or (d) notify Guarantor of any
adverse change in Lessee’s financial condition or of any default by Lessee in
the payment of any rent or other sums reserved in the Lease Documents or in the
performance of any term, covenant or condition therein required to be kept,
observed or performed by Lessee. Guarantor waives any defense arising by reason
of any disability or other defense of Lessee (except to the extent the
Obligations have been paid), any lack of authority of Lessee with respect to the
Lease Documents, the invalidity, illegality or lack of enforceability of the
Lease Documents from any cause whatsoever, the failure of Lessor to acquire
title to the equipment subject to the Lease Documents or to perfect or maintain
perfection of any interest therein or the cessation from any cause whatsoever of
the liability of Lessee (including, without limitation, discharge in
bankruptcy), and any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge, release or defense of a guarantor or
surety, or that might otherwise limit recourse against Guarantor; provided,
however, that Guarantor does not waive any defense arising from the due
performance by Lessee of the terms and conditions of the Lease Documents. Upon
demand, Guarantor agrees to pay and perform the Obligations regardless of any
existing or future offset or claim which may be asserted by Guarantor. This
Guaranty and Guarantor’s payment obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment of any of
the Obligations is rescinded or must otherwise be restored or returned by
Lessor, all as though such payment had not been made. Lessor’s good faith
determination as to whether a payment must be restored or returned shall be
binding on Guarantor. Until the payment and performance of all Obligations due
or to be performed by Lessee, Guarantor shall have no right of subrogation

 



--------------------------------------------------------------------------------



 



against Lessee, and waives any right to enforce any remedy which Lessor now has
or hereafter may have against Lessee, and waives any benefit of, and any right
to participate in, any security now or hereafter held by Lessor. Guarantor
waives all presentments, demands for performance, notices of nonperformance,
protests, notices of dishonor, and notices of acceptance of this Guaranty.
     4. Guarantor represents and warrants to Lessor that:
          (a) (1) Guarantor has the form of business organization indicated
under Guarantor’s signature. (2) The execution, delivery and performance hereof:
(x) have been duly authorized by all necessary action consistent with
Guarantor’s form of organization; (y) do not require the approval of any trustee
or holder of any obligations of Guarantor except such as have been duly
obtained; and (z) do not contravene any law, governmental rule, regulation or
order now binding on Guarantor, or the organizational documents of Guarantor, or
contravene the provisions of, or constitute a default under, or result in the
creation of any lien or encumbrance upon the property of Guarantor under, any
material agreement, indenture, or other instrument to which Guarantor is a party
or by which it or its property is bound. (3) The financial statements of
Guarantor (copies of which have been furnished to Lessor, or have been made
publicly available in filings with the Securities and Exchange Commission
(“SEC”)) have been prepared in accordance with generally accepted accounting
principles consistently applied (“GAAP”), and fairly present, in all material
respects, Guarantor’s financial condition and the results of its operations as
of the date of and for the period covered by such statements, and since the date
of such statements there has been no material adverse change in such conditions
or operations.
          (b) This Guaranty constitutes the legal, valid and binding obligation
of Guarantor, enforceable against Guarantor in accordance with the terms hereof,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally, and by applicable laws (including any applicable common law and
equity) and judicial decisions which may affect the remedies provided herein.
          (c) There are no pending actions or proceedings to which Guarantor is
a party, and there are no other pending or threatened actions or proceedings of
which Guarantor has knowledge, before any court, arbitrator or administrative
agency, which, either individually or in the aggregate, would have a Material
Adverse Effect. As used herein, “Material Adverse Effect” shall mean (1) a
materially adverse effect on the business, condition (financial or otherwise),
operations, performance or properties of Guarantor, or (2) a material impairment
of the ability of Guarantor to perform its obligations under or to remain in
compliance with this Guaranty or of Lessor’s rights and remedies under this
Guaranty. Further, Guarantor is not in default under any financial or other
material agreement that, either individually or in the aggregate, would have a
Material Adverse Effect.
          (d) Guarantor acknowledges and agrees that it will enjoy a substantial
economic benefit by virtue of the extension of credit by Lessor to Lessee
pursuant to the Lease Documents.
     5. Guarantor covenants and agrees as follows: (a) Guarantor will furnish
Lessor with (1) Guarantor’s balance sheet, statement of income and statement of
retained earnings, prepared in accordance with GAAP, certified by a recognized
firm of certified public accountants, within one hundred twenty (120) days of
the close of each fiscal year of Guarantor, (2) Guarantor’s quarterly financial
report certified by the chief financial officer of Guarantor, within sixty
(60) days of the close of each fiscal quarter of Guarantor, and (3) all of
Guarantor’s Forms 10-K and 10-Q, if any, filed with the SEC as and when filed
(by filing these SEC forms, or making them publicly available in electronic
form, in each case, within the time periods set forth in clauses (1) and (2),
Guarantor shall be deemed to have satisfied the requirements of clauses (1),
(2) and (3)). (b) Guarantor will promptly execute and deliver to Lessor such
further documents, instruments and assurances and take such further action as
Lessor from time to time may reasonably request in order to carry out the intent
and purpose of this Guaranty and to establish and protect the rights and
remedies created or intended to be created in favor of Lessor hereunder.
(c) Guarantor has been advised by Lessor that the USA Patriot Act establishes
minimum standards of account information to be collected and maintained by
Lessor, and that to help the government fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify and record information that identifies each person who opens an
account; and specifically, this means that when Guarantor executes this
Guaranty, Lessor may ask for Guarantor’s name and address, the date of birth of
the officers executing this Guaranty, and other information that will allow
Lessor to identify Guarantor; and that Lessor may also ask to see the driver’s
license or other identifying documents of the officers of Guarantor executing
this Guaranty. (d) Guarantor is and will remain in compliance in all material
respects with all applicable laws including, without limitation, (i) ensuring
that no person who owns a controlling interest in or otherwise controls
Guarantor is or shall be (A) listed on the Specially Designated Nationals and
Blocked Person List maintained by the Office of Foreign Assets Control (“OFAC”),
Department of the Treasury, and/or any other similar lists maintained by OFAC
pursuant to any authorizing statute, Executive Order or

2



--------------------------------------------------------------------------------



 



regulation, or (B) a person designated under Sections 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders, and (ii) compliance with all applicable
Bank Secrecy Act (“BSA”) laws, regulations and government guidance on BSA
compliance and on the prevention and detection of money laundering violations.
     6. A default shall be deemed to have occurred under this Guaranty upon the
occurrence of any of the following (each, an “Event of Default”): (a) breach by
Guarantor of its covenant pursuant to Section 5(d) hereof; or (b) Guarantor
shall fail to perform or observe any other covenant, condition or agreement to
be performed or observed by it hereunder and such failure shall continue
unremedied for a period of ten (10) days after the earlier of the actual
knowledge of Guarantor or written notice thereof to Guarantor by Lessor; or
(c) Guarantor shall (1) be generally not paying its debts as they become due,
(2) take action for the purpose of invoking the protection of any bankruptcy or
insolvency law, or any such law is invoked against or with respect to Guarantor
or its property, and such petition filed against Guarantor is not dismissed
within sixty (60) days; or (d) there is an anticipatory repudiation of
Guarantor’s obligations pursuant to this Guaranty; or (e) any certificate,
statement, representation, warranty or audit contained herein or furnished with
respect to this Guaranty by or on behalf of Guarantor proving to have been false
in any material respect at the time as of which the facts therein set forth were
stated or certified, or having omitted any substantial contingent or
unliquidated material liability or material claim against Guarantor; or (f) a
payment or other default by Guarantor after applicable notice and grace periods
under any material loan, lease, guaranty or other financial obligation to Lessor
or its affiliates which default entitles the other party to such obligation to
exercise remedies; or (g) a payment or other default by Guarantor after
applicable notice and grace periods under any material (that is, for an amount
in excess of $5,000,000.00) loan, lease, guaranty or other material financial
obligation to any third party which default has been declared; or (h) Guarantor
shall (1) enter into any transaction of merger or consolidation, unless
Guarantor shall be the surviving entity (such actions being referred to as an
“Event”), unless the surviving entity is organized and existing under the laws
of the United States or any state, and prior to such Event: (A) such person
executes and delivers to Lessor (x) an agreement satisfactory in form and
substance to Lessor, in its sole discretion, containing such person’s effective
assumption, and its agreement to pay, perform, comply with and otherwise be
liable for, pursuant to the terms and conditions of this Guaranty, all of
Guarantor’s obligations having previously arisen, or then or thereafter arising,
under this Guaranty, and (y) any and all other documents, agreements,
instruments, certificates and opinions reasonably requested by Lessor; and
(B) Lessor is satisfied as to the creditworthiness of such person, and as to
such person’s conformance to the other standard criteria then used by Lessor for
such purposes; (2) cease to do business as a going concern, liquidate or
dissolve; or (3) sell, transfer or otherwise dispose of all or substantially all
of its assets or property; or (i) effective control of Guarantor’s voting
capital stock, issued and outstanding from time to time, is not retained by the
present holders (unless Guarantor shall have provided thirty (30) days’ prior
written notice to Lessor of the proposed disposition and Lessor shall have
consented thereto in writing).
     Upon an Event of Default hereunder, Lessor may, at its option, declare this
Guaranty to be in default by written notice to Guarantor (without election of
remedies), and at any time thereafter, may do any one or more of the following,
all of which are hereby authorized by Guarantor:
          A. declare the Lease Documents to be in default and thereafter sue for
and recover all liquidated damages, accelerated rentals and/or other sums
otherwise recoverable from Lessee thereunder; and/or
          B. sue for and recover all damages then or thereafter incurred by
Lessor as a result of such Event of Default; and/or
          C. seek specific performance of Guarantor’s obligations hereunder.
     In addition, Guarantor shall be liable for all reasonable attorneys’ fees
and other costs and expenses incurred by reason of any Event of Default or the
exercise of Lessor’s remedies hereunder and/or under the Lease Documents. No
right or remedy referred to in this Section is intended to be exclusive, but
each shall be cumulative, and shall be in addition to any other remedy referred
to above or otherwise available at law or in equity, and may be exercised
concurrently or separately from time to time.
     The failure of Lessor to exercise the rights granted hereunder upon any
Event of Default shall not constitute a waiver of any such right upon the
continuation or reoccurrence of any such Event of Default.
     The obligations of Guarantor hereunder are independent of the obligations
of Lessee. A separate action or actions may be brought and prosecuted against
Guarantor whether an action is brought against Lessee or whether Lessee be
joined in any such action or actions.

3



--------------------------------------------------------------------------------



 



     7. GUARANTOR AGREES THAT THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF
LESSOR AND GUARANTOR HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF MARYLAND
(WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF SUCH STATE) , INCLUDING
ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE. Guarantor agrees that any
action or proceeding arising out of or relating to this Guaranty may be
commenced in any state or Federal court in the State of Maryland, and agrees
that a summons and complaint commencing an action or proceeding in any such
court shall be properly served and shall confer personal jurisdiction if served
personally or by certified mail to it at its address hereinbelow set forth, or
as it may provide in writing from time to time, or as otherwise provided under
the laws of the State of Maryland.
     8. GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
WHICH GUARANTOR AND LESSOR MAY BE PARTIES ARISING OUT OF OR IN ANY WAY
PERTAINING TO THIS GUARANTY OR THE LEASE DOCUMENTS. THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY GUARANTOR AND GUARANTOR HEREBY ACKNOWLEDGES
THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS
EFFECT. GUARANTOR FURTHER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE
SIGNING OF THIS GUARANTY AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.
     9. This Guaranty shall inure to the benefit of Lessor, its successors and
assigns, and shall be binding upon the successors and permitted assigns of
Guarantor. The obligations of Guarantor hereunder may not be assigned or
delegated without the prior written consent of Lessor.
     10. All notices hereunder shall be in writing, personally delivered,
delivered by overnight courier service, sent by facsimile transmission (with
confirmation of receipt), or sent by certified mail, return receipt requested,
addressed as follows:

         
If to Guarantor:
  PowerSecure, Inc.  
 
  1609 Heritage Commerce Court  
 
  Wake Forest, North Carolina 27587  
 
  Facsimile: 919-453-1768
 
     
If to Lessor:
  BB&T Equipment Finance Corporation  
 
  600 Washington Avenue  
 
  Suite 201  
 
  Towson, Maryland 21204  
 
  Facsimile: 410-825-1691

or to such other address as such party shall from time to time designate in
writing to the other party; and shall be effective from the date of receipt.
     11. This Guaranty constitutes the entire agreement between the parties with
respect to the subject matter hereof and shall not be rescinded, amended or
modified in any manner except by a document in writing executed by both parties.
Any provision of this Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Guarantor has caused this Master Lease Guaranty to be
duly executed, under seal, as of the 25th day of November, 2009.

          ATTEST: POWERSECURE INTERNATIONAL, INC.
    ____________________________________________  By:  
/s/ Christopher T. Hutter
[SEAL]      Name:   Christopher T. Hutter       Title:   Chief Financial Officer
   

     
 
  Form of Organization: Corporation
 
  Jurisdiction of Organization: Delaware
 
  Organizational No.: 3278285
 
  Federal Employer Identification No.: 84-116358
 
  Headquarters Address: 1609 Heritage Commerce Court
                                           Wake Forest, North Carolina 27587

5